Citation Nr: 0211474	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-02 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating for hypothyroidism in 
excess of 10 percent prior to May 17, 1999, and in excess of 
30 percent on and after May 17, 1999.  

3.  Entitlement to an initial compensable rating for the 
residuals of an excision of a synovial cyst of the left 
wrist.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from May 1990 to February 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois and the RO in Lincoln, Nebraska.  Due to the 
appellant's move to Texas, the claims file is currently under 
the jurisdiction of the Waco, Texas, RO.  When the case was 
before the Board in February 1999, the Board granted service 
connection for alopecia (hair loss), and remanded for further 
development the other issues on appeal.  

In August 1999 correspondence, the appellant's attorney 
informed the Lincoln RO that the appellant desired to 
withdraw her appeal with respect to the evaluations assigned 
for her migraine headaches and spine disability.  In a 
December 1999 rating action, the Lincoln RO increased the 
rating assigned for hypothyroidism from 10 percent to 
30 percent, effective from May 17, 1999.  Consequently, the 
issues currently on appeal are as stated on the title page of 
this decision.

Due to the appellant's move to Texas, jurisdiction over the 
claims folders was transferred to the RO in Waco, Texas in 
January 2002.  In April 2002, the Waco RO returned the appeal 
to the Board. 


FINDINGS OF FACT

1.  All available evidence and information necessary to 
substantiate the veteran's claims have been obtained.  

2.  The questions presented by this appeal do not involve 
significant medical complexity or controversy.  

3.  Prior to May 17, 1999, the appellant's hypothyroidism 
required continuous medication for control.  

4.  On and after May 17, 1999, the appellant's hypothyroidism 
is characterized by subjective complaints of fatigue, 
weakness, and decreased memory and concentration; however, 
neither muscular weakness, mental disturbance nor weight gain 
is attributable to hypothyroidism.  

5.  The appellant's postoperative left wrist disability is 
not productive of any significant functional impairment.  

CONCLUSIONS OF LAW

1.  An opinion by an independent medical expert is not 
warranted in this appeal.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (2001).  

2.  The veteran's hypothyroidism does not warrant an initial 
rating in excess of 10 percent during the period prior to 
May 17, 1999, or an evaluation in excess of 30 percent during 
the period beginning May 17, 1999.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.119, Diagnostic Code 
7309 (2001).  

4.  The requirements for an initial compensable rating for 
the postoperative residuals of an excision of a synovial cyst 
of the left wrist have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Code 5215 (2001).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  See, e.g., 
RO letter to the appellant dated June 12, 2001, and the 
supplemental statement of the case issued in October 2001.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The current record reflects that the RO has informed the 
appellant in this case of the evidence and information needed 
to substantiate the claim through letters, the statement of 
the case and supplements thereto.  In addition, the RO has 
obtained all identified medical evidence pertinent to the 
claims and has afforded the appellant appropriate VA 
examinations.  Although the representative has repeatedly 
attacked the official VA examinations as inadequate and 
requested an independent advisory medical opinion in this 
case (see 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(d)), the 
Board finds, as set forth above, that such a medical opinion 
is not warranted by the medical complexity or controversy 
involved in this appeal; and that the official VA 
examinations in this case are adequate for rating purposes.  
Furthermore, the necessity for obtaining such an opinion is 
left to the discretion of the Board.  Bielby v. Brown, 7 Vet. 
App. 260 at 269 (1994).  

The Board is also unaware of any outstanding evidence or 
information that could be obtained to substantiate the 
claims.  In this regard, the appellant has stated in writing 
(see VA Form 21-4138, dated in June 2001) that she has no 
further evidence (medical or otherwise) to submit, and that 
there is no further evidence she wishes VA to obtain for her.  

In sum, the facts pertinent to these claims have been 
properly developed, and no further action is required to 
comply with the VCAA or the implementing regulations.  A 
remand to afford the RO an opportunity to consider the claim 
in light of the regulations implementing the VCAA would only 
serve to further delay resolution of the present claims with 
no benefit flowing to the appellant.  Accordingly, the Board 
will address the merits of the claims.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Hypothyroidism

Hypothyroidism manifested by fatigability, or which requires 
continuous medication for control, will be rated 10 percent 
disabling.  The next higher rating of 30 percent is warranted 
if the disability is manifested by fatigability, constipation 
and mental sluggishness; a 60 percent rating is warranted if 
it is manifested by muscular weakness, mental disturbance, 
and weight gain.  Finally, a 100 percent rating is 
appropriate for hypothyroidism productive of cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  

The service medical records indicate that hypothyroidism was 
initially diagnosed in service based upon the appellant's 
complaints of weight gain, fatigue, and hair loss (alopecia), 
and she was then placed on thyroid replacement therapy.  

On a VA general medical examination in January (prior to 
separation from service in February 1997), the appellant 
weighed 182 pounds, down from a maximum weight in the past 
year of 188 pounds.  It was reported that she was currently 
taking Synthroid.  Physical examination disclosed no 
lymphadenopathy or lymph edema.  The thyroid was of normal 
size.  The cardiovascular system had a regular sinus rhythm, 
no murmur, and no cardiomegaly; and pulse was 68 beats per 
minute.  

Mental status evaluation of the appellant in July 1997 
disclosed no evidence of mental sluggishness or of mental 
disturbance other than situational depression with a 
diagnosis of dysthymia.  It was further noted that her 
hypothyroidism was in remission.  

On a VA thyroid examination in February 1998, the appellant 
said that she was doing well on Synthroid.  She weighed 215 
pounds, but it was reported that at least some of this weight 
gain was easily explained by her recent decision (in October 
1997) to quit smoking.  The appellant reported that she had 
no problems with constipation, but that she always felt cold.  
Laboratory tests of thyroid function indicated perfect 
thyroid control.  On physical examination, the thyroid was 
not palpable, and the appellant's pulse was 60 and regular.  
Muscle strength was normal.  This VA examiner indicated that 
the appellant's thyroid disease was under control, and that 
the only residual of hypothyroidism was thin scalp hair, 
which is separately rated as alopecia.  

On a subsequent VA examination in October 1999, the appellant 
weighed 249 pounds, which was steady.  She complained of 
weakness, and of decreased memory and concentration 
abilities.  On physical examination, her pulse was 83, 
respiration 16, blood pressure 148/82; her heart demonstrated 
a regular rate and rhythm without murmur or gallop.  No 
lymphadenopathy was revealed to palpation, and the thyroid 
was of a normal size without masses.  

The clinical symptoms associated with hypothyroidism reported 
prior to May 17, 1999, are not consistent with more than a 
10 percent disability rating.  Thus, no constipation, no 
cardiac involvement, fatigue or mental sluggishness was 
reported during this time frame; in fact, the appellant 
indicated that she was doing well on her thyroid replacement 
therapy.  It was felt that at least some of her weight gain 
was attributable to other factors, and her depression was 
reportedly situational in nature, rather than a symptom 
associated with hypothyroidism, which was described as in 
remission.  

Effective May 17, 1999, the RO has assigned a 30 percent 
disability rating for hypothyroidism, based upon the 
appellant's subjective complaints of fatigue, weakness, 
decreased memory and concentration.  However, the evidentiary 
record does not reflect medical evidence of muscular 
weakness, mental disturbance and weight gain, as required for 
a higher rating of 60 percent.  Consequently, a rating higher 
than 30 percent is not warranted on and after May 17, 1999.  



Left Wrist Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize painful 
motion with joint pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  

The Rating Schedule provides for a 10 percent rating for 
limitation of wrist motion with dorsiflexion limited to less 
than 15 degrees (major or minor extremity), or palmar flexion 
limited in line with the forearm (major or minor extremity).  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Service medical records indicate that the appellant underwent 
a surgical removal of a synovial cyst of the left wrist in 
October 1994.  Bone grafting was performed to remove a cyst 
from the ulnar side of the left lunate bone.  Her post-
surgical condition was reportedly improved with no 
complications.  

On VA general medical examination in January 1997, while 
still in service, the appellant demonstrated no joint 
swelling or tenderness.  It was reported that she was right-
handed on this examination and on a VA joints examination in 
the same month, at which time she complained of occasional 
numbness and tingling since the surgery in service.  She 
added that she tended to drop heavy objects at times.  A 
well-healed, nontender, non-adherent scar on the dorsum of 
the left wrist was noted on this examination; otherwise, the 
extremities were symmetrical.  Dorsiflexion of the left wrist 
was 65 degrees, volar flexion was 70 degrees, radial 
deviation was 35 degrees, and ulnar deviation was 40 degrees.  
Wrist circumference was six inches on both sides.  The 
appellant was able to make a tight fist and had a firm grip, 
bilaterally.  

On a subsequent VA joints examination of the appellant in 
June 1997, the appellant was complaining of bilateral wrist 
pain, with the right worse than the left.  The appellant was 
still taking Synthroid for hypothyroidism.  Physical 
examination disclosed a well-healed, nontender incision on 
the dorsal aspect of the left wrist.  There was some 
discomfort noted on forced flexion of both wrists, but it did 
not radiate into her hands.  Both extension and flexion of 
the wrists were to 90 degrees, again with minimal discomfort.  
Radial (10 degrees) and ulnar (30 degrees) deviation elicited 
some discomfort, bilaterally.  

In July 1997, X-ray films of both wrists disclosed evidence 
of the previous bone graft on the left, but no evidence in 
either wrist of fracture, alignment abnormalities, soft 
tissue abnormalities, or other degenerative changes, 
resulting in a clinical impression of normal bilateral 
wrists.  

A VA examination of the appellant in February 1998 disclosed 
a full range of motion in both wrists, and X-ray studies of 
the left wrist again revealed evidence of an old bone graft 
from a radial styloid on the left with bone grafting that 
appeared to be well incorporated into the left lunate bone.  
The clinical assessment was that there was no evidence of 
arthritis in the left wrist from the bone graft performed in 
service; and that the appellant's complaints of some 
paresthesia in her hand were not directly related to her left 
wrist surgery in service.  

On another VA examination of the appellant in October 1999, 
neurological findings relative to the left wrist were normal, 
as were all strength tests.  There was no tenderness noted 
over the well-healed longitudinal dorsal scar centered over 
the left wrist, but a mild amount of crepitation was noted.  
The active range of motion of the left wrist was 40 degrees 
of radial deviation, 50 degrees of ulnar deviation, 
80 degrees of flexion, 70 degrees of extension, with full 
pronation and supination.  There was no swelling in the wrist 
or hand.  The appellant acknowledged "minimal disability" 
secondary to the left wrist surgery in service, and the 
examiner commented that the left wrist appeared to have 
completely healed without significant residual sequela.  

On a VA skin examination in October 1999, the postoperative 
scar on the dorsum of the left wrist was well-healed, without 
crusting, drainage or discoloration.  The appellant 
complained of occasionally losing her grip after feeling an 
electric shock in that part of her wrist when picking up 
heavy objects, but did not demonstrate such behavior on the 
examination.  

The clinical findings reported on several official VA 
examinations are not consistent with a compensable evaluation 
for the service-connected postoperative wrist disability.  
Thus, the appellant has never demonstrated a compensable 
limitation of motion in the left wrist, and multiple VA 
examinations have disclosed no objective evidence of any 
limitation of left wrist function due to pain, fatigue, 
weakness on repeated use, etc.  Furthermore, there is no 
competent medical evidence of any pathology such as arthritis 
in the left wrist joint, and the most recent VA examiner 
commented that the left wrist appeared to have healed 
completely following the surgery in service without any 
residual disability whatsoever.  Even the appellant has 
acknowledged "minimal disability" resulting from the left 
wrist surgery in service.  Under these circumstances, a 
noncompensable rating is appropriate.  

Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disabilities at 
issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disabilities at issue.  The veteran has not required frequent 
hospitalization for either disability and the manifestations 
of both disabilities are those contemplated by the schedular 
criteria.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).  



					(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating for hypothyroidism in excess 
of 10 percent prior to May 17, 1999, and in excess of 30 
percent from May 17, 1999, is denied.  

Entitlement to an initial compensable rating for the 
residuals of an excision of a synovial cyst of the left wrist 
is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

